Name: Commission Regulation (EEC) No 3658/91 of 16 December 1991 fixing the amount of the private storage aid for squid of the genus Loligo patagonica
 Type: Regulation
 Subject Matter: fisheries;  distributive trades
 Date Published: nan

 17. 12. 91 Official Journal of the European Communities No L 348/39 COMMISSION REGULATION (EEC) No 3658/91 of 16 December 1991 fixing the amount of the private storage aid for squid of the genus Loligo patagonica THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 1 . The private storage aid referred to in Article 16 of Regulation (EEC) No 3796/81 is granted for the quanti ­ ties offered for sale during the period 1 January to 30 June 1992, with the reservation that the conditions for the aid to come into operation, as laid down in Article 16 ( 1 ) (a) of the said Regulation, are fulfilled during this period. 2. The amount of aid in respect of a maximum storage period of three months is fixed as follows : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 3571 /90 0, and in particular Article 16 (4) thereof, Having regard to Commission Regulation (EEC) No 2415/89 of 3 August 1989, laying down detailed rules of application for the granting of private storage aid for certain fishery products (3), and in particular Article 2 thereof, Whereas, the average price for whole squid of the genus Loligo patagonica has, during a significant period, been below 85 % of its guide price ; Whereas this price situation is likely to continue ; Whereas, it is therefore necessary to fix the amount of the private storage aid for the product concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Product Amount of the storage aid (ecu/tonne net weight per month) First month Second and third months Squid Loligo patagonica, whole, not cleaned 36 23 Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991 . For the Commission Manuel MARÃ N Vice-President (') OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 353, 17. 12. 1990, p. 10 . 0 OJ No L 228, 5. 8 . 1989, p. 10.